Title: From James Madison to James Maury, 18 January 1797
From: Madison, James
To: Maury, James


Dear Sir
Philada. Jany. 18. 1797
Mr. Mason & myself lately recd. your packets of London papers by the Alex: Hamilton, which were very acceptable as they brought us the earliest accounts of some of the important articles contained in them. I send in return several packets by Capt: Joseph Prince, who is to sail from N. York, and to whom I can not conveniently transmit any thing of a more bulky nature. Capt: Prince is a brother in law of Mr. Beckley Clerk of the House of Reps. & formerly known to you in Virginia. He will be very sensible to any kindnesses it may lie in your way to shew his friend; and they will have a proper claim on my acknowledgments also.
This country is extremely agitated by pecuniary distresses, and the mercantile ones which begin to thicken on it. The unfortunate Treaty intended to appease one Nation is bringing us into trouble with several. You will see that the H. of Reps. is engaged on the question of a direct tax. The result is a problem not yet to be solved. It is expected that the Executive will communicate in a few days a full state of the controversy with France.
After a warm contest for the succession to Genl. W. the vacancy will be filled by Mr. Adams. He has 71 votes & Mr. Jefferson 68. The division would be still nicer but for a failure of one of the returns from a County of this State in time to be counted. Other casualties in other States had a share in favoring Mr. A. Mr. Jefferson, it is now known will serve in the secondary place allotted him.
This being the last Session of Congs. of which I shall be a member, I must at the same time that I return you thanks for all your past favors, request that your future ones may be addressed to Orange, Virga. & that they may not be sent on the calculation that I shall get them free of postage. With great esteem I am Dr Sir Yr Mo: Ob. hbl set
Js Madison Jr
